Citation Nr: 0639774	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to April 1945, and service in the Regular Philippine 
Army from April 1945 to April 1946.  He died in July 1979.  
The appellant is the deceased veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claim.  

In the appellant's appeal form (VA Form 9), she indicated 
that she desired a hearing before a Traveling Veterans Law 
Judge.  However, in a statement received by the RO in March 
2005, the appellant stated that she wished to withdraw her 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2006).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in July 1979, at the age of 60.  
According to the death certificate, the cause of his death 
was PTB (pulmonary tuberculosis).

2.  In November 2003, the service department certified that 
the veteran had recognized guerrilla service from February 
1945 to April 1945, and service in the Regular Philippine 
Army from April 1945 to April 1946.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service.
CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  She essentially asserts 
that the hardships of the veteran's service, to include a 
lack of proper medical care, and hunger, eventually caused 
his death.  See appellant's letter, received in August 2004.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, to include active tuberculosis, was manifest to a 
compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In the absence of such evidence, the regulations 
require a showing that a service- connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran died in July 1979, at the age of 60.  According 
to the death certificate, the cause of his death was PTB 
(pulmonary tuberculosis).

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

The service medical records include an examination report, 
dated in May 1943, which indicates that his lungs were 
normal, and that he was physically fit.  An Affidavit For 
Philippine Army Personnel, dated May 1946, indicates that he 
had no wounds or illnesses during his service.  This document 
indicates that the veteran was not a prisoner-of-war (POW), 
and there is no other evidence to show that he was a POW.  

The post-service medical records consist of a medical 
certificate from the Ministry of Health, dated in July 1979, 
which indicates that the veteran was treated for pulmonary 
tuberculosis in September 1977, and that he eventually died 
of this condition.

In this case, the death certificate shows that the cause of 
the veteran's death was pulmonary tuberculosis.  The service 
medical records do not show any treatment for pulmonary or 
respiratory symptoms, to include tuberculosis, nor is there 
any competent evidence to show that tuberculosis was manifest 
to a compensable degree within one year of separation from 
service.  The veteran was not service connected for any 
disability during his lifetime.  The earliest evidence of 
tuberculosis is dated in 1977.  This is approximately 30 
years after separation from service.  This lengthy period 
without treatment is evidence that there was not a continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
veteran's cause of death (pulmonary tuberculosis) was related 
to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2003, the RO sent the 
appellant a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claim.  The RO's letter 
also informed the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the appellant 
to provide additional evidence in support of her claim.  She 
was asked to identify all relevant evidence that she desired 
VA to attempt to obtain.  

The VCAA letter was mailed to the appellant prior to the 
initial RO adjudication of her claim in March 2004.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  
However, since the claim on appeal is for service connection 
for the cause of death, and has been denied, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has received non-VA medical records.  
Although an etiological opinion has not been obtained, the 
Board finds that the evidence, discussed supra, warrants the 
conclusion that a remand for an etiological opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
veteran is not shown to have received treatment for, or a 
diagnosis of, the condition associated with the cause of 
death during his service, the condition associated with the 
cause of the veteran's death is not shown until many years 
after separation from service, and the claims file does not 
currently contain competent evidence showing that the cause 
of the veteran's death is related to his service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


